Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 16 September 2020.	
2.	Claims 1-20 are currently pending and claim 1 is independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 26 April 2021. The submission is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	Priority claimed from its parent application no. 61/987365, filed on 1 May 2014.

         Drawings

5.	The drawings filed on 16 September 2020 are accepted by the examiner. 


                                            Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Ross et al. (US Patent No. 9465837), hereinafter Ross.  


Regarding claim 1:
receiving, from an application executing on a remote system different than the first system by an interface of the first system, a request to access a genomic data set stored within a protected execution environment of the first system (Ross, col 3, lines 26-32, col 18, lines 7-14).
transforming the request using execution context information associated with the application to generate a secure request to access the genomic data set (Ross, col 1, lines 51-66, col 5, lines 16-24).
sending the generated secure request to access the genomic data set to a data store storing the genomic data set associated with the protected execution environment (Ross, col 4, col 20-33, col 14, lines 26-40).
receiving a secure response to the secure request from the data store associated with the protected execution environment (Ross, col 14, lines 17-22).
transforming the secure response using the execution context information to generate a response to the request to access the genomic data set (Ross, col 15, lines 1-4).
and transmitting the generated response to the remote system (Ross, col 22, lines 10-12).
Regarding claim 2:
wherein the request identifies the genomic data set and transforming the request to generate the secure request comprises identifying at least a subset of the genomic data set in the secure request (Ross, col 5, lines 15-17).
Regarding claim 3:
wherein the at least a subset of the genomic data set in the secure request is identified based, at least in part, on one or more identities associated with the genomic data set (Ross, col 5, lines 14-35).
Regarding claim 4: 
wherein transforming the secure response to generate the response to the request to access the genomic data set comprises removing at least a portion of the secure response when generating the response to the request to access the genomic data set (Ross, col 9, lines 44-55).
Regarding claim 5:
wherein the at least a portion of the secure response is based, at least in part, on one or more identities associated with the genomic data set (Ross, col 5, lines 14-16).
Regarding claim 6: 
wherein the transforming the request to generate the secure request is based, at least in part, on information associated with a user of the application executing on the remote system (Ross, lines 40-41).
Regarding claim 7:
wherein transforming the secure response to generate the response is based, at least in part, on information associated with a user of the application executing on the remote system (Ross, col 17, lines 35-42).
Regarding claim 8:
wherein transforming the secure response to generate the response comprises transforming the secure response using transformation data to generate the response (Ross, col 22, lines 10-12).
Regarding claim 9:
wherein the interface comprises an application programming interface (Ross, col 6, lines 26-29).
Regarding claim 10:
wherein the method further comprises accessing the execution context information associated with the application from the protected execution environment (Ross, col 20, lines 4-6).
Regarding claim 11:
wherein the method further comprises: identifying a policy associated with the request to access the genomic data set; and wherein generating the secure request is further based on the identified policy (Ross, col 5, lines 54-56).
Regarding claim 12:
wherein the policy is identified based on the genomic data set (Ross, col 4, lines 40-47).
Regarding claim 13:
wherein the policy is identified based on a user of the application executing on the remote system (Ross, col 4, lines 15-18).
Regarding claim 14:
wherein the data store comprises a local data store (Ross, col 15, line 35).
Regarding claim 15:
wherein the data store comprises a distributed data store (Ross, col 15, lines 35-41).
Regarding claim 16:
wherein the request to access the genomic data set comprises a request for a result to be generated based on the genomic data set (Ross, col 7, lines 20-28).
Regarding claim 17:
wherein the request to access the genomic data set comprises a request for a determination of whether the genomic data set comprises a specified variant (Ross, col 12, Table 1).
Regarding claim 18:
wherein the response comprises a Boolean response (Ross, col 9, lines 1-16).
Regarding claim 19:
wherein the method further comprises storing an audit information record associated with the request to access the genomic data set (Ross, 6-16).
Regarding claim 20:
wherein the method further comprises storing an audit information record associated with the response (Ross, col 9, line 55).

   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890